     Case 5:20-cv-00307-CJC-SP Document 30 Filed 04/20/20 Page 1 of 3 Page ID #:469




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11    GLEN MATTHEWS, JR. an individual,          Case No.: 5:20-cv-00307-CJC-(SPx)
12
                              Plaintiff,         Honorable Cormac J. Carney
13
14           vs.                                 JUDGMENT IN FAVOR OF
                                                 OCWEN LOAN SERVICING
15    SPECIALIZED LOAN SERVICING,
16    LLC, a Delaware limited liability
      company; OCWEN LOAN SERVICING,
17
      LLC, a Delaware limited liability
18    company; and DOES 1-20, inclusive,
19
                                Defendants.
20
21
22           On April 15, 2020, Defendant, PHH MORTGAGE CORPORATION, successor by
23    merger to OCWEN LOAN SERVICING, LLC’s (“Ocwen”) Motion to Dismiss Plaintiff
24    GLEN MATTHEWS, JR.’s (“Plaintiff”) First Amended Complaint was granted in its
25    entirety. [Docket No. 28]. All claims asserted by Plaintiff’s First Amended Complaint
26    against Ocwen were dismissed without leave to amend. Id.
27    ///
28    ///
                                                1
      ____________________________________________________________________________________
            JUDGMENT IN FAVOR OF OCWEN LOAN SERVICING
     Case 5:20-cv-00307-CJC-SP Document 30 Filed 04/20/20 Page 2 of 3 Page ID #:470




 1            Accordingly, and good cause appearing therefor:
 2    IT IS HEREBY ORDERED, ADJUDGED and DECREED
 3       1. Ocwen’s Motion to Dismiss Plaintiff’s First Amended Complaint is granted.
 4       2. Plaintiff’s First Amended Complaint is DISMISSED, in its entirety WITHOUT
 5            LEAVE TO AMEND, and with prejudice, as to Ocwen.
 6       3. Judgment is hereby entered in favor of Ocwen and against Plaintiff.
 7
 8            IT IS SO ORDERED.
 9
               April 20, 2020
10    Date:
11                                          The Honorable Cormac JJ. CCarney
                                                                        arney
                                            United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
      ____________________________________________________________________________________
        JUDGMENT IN FAVOR OF OCWEN LOAN SERVICING
Case 5:20-cv-00307-CJC-SP Document 30 Filed 04/20/20 Page 3 of 3 Page ID #:471



   1                                PROOF OF SERVICE
   2         I, Jovete Elguira, declare as follows:
   3
              I am employed in the County of Orange, State of California. I am over the
   4   age of eighteen (18) and not a party to the within action. My business address is
   5
       4665 MacArthur Court, Suite 280, Newport Beach, California 92660. I am
       readily familiar with the practices of Wright, Finlay & Zak, LLP, for collection
   6   and processing of correspondence for mailing with the United States Postal
   7   Service. Such correspondence is deposited with the United States Postal Service
       the same day in the ordinary course of business.
   8
              On April 17, 2020, I served the within [PROPOSED] JUDGMENT
   9
       IN FAVOR OF OCWEN LOAN SERVICING on all interested parties in
  10   this action as follows:
  11
        Ashushkumar Patel, Esq.                   J. Kirby McDonough, Esq.
  12    Law Office of Ashishkumar Patel, APC      Mary E. Bacon, Esq.
        1651 E. Fourth St., Suite 229             Spencer Fane LLP
  13
        Santa Ana, CA 92701                       300 S. Fourth Street, Suite 950
  14    Attorneys for Plaintiff, Glenn            Las Vegas, NV 89101
  15
        Matthews, Jr.                             Attorneys for Defendant Specialized
                                                  Loan Servicing, LLC
  16

  17
       [ ]   (BY MAIL SERVICE) I placed such envelope(s) for collection to be
             mailed on this date following ordinary business practices.
  18
       [X]   (CM/ECF Electronic Filing) I caused the above document(s) to be
  19
             transmitted to the office(s) of the addressee(s) listed by electronic mail at
  20         the e-mail address(es) set forth above pursuant to Fed.R.Civ.P.5(b)(2)(E).
  21
       [ ]   (BY OVERNIGHT EXPRESS - NEXT DAY DELIVERY) I placed true
  22         and correct copies of thereof enclosed in a package designated by Federal
             Express Overnight with the delivery fees provided for.
  23

  24
       [X]   (Federal) I declare under penalty of perjury under the laws of the State of
             California that the foregoing is true and correct.
  25
             Executed on April 17, 2020 at Newport Beach, California.
  26

  27

  28




                                       PROOF OF SERVICE
